TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00014-CR



                                  John Kennedy Green,
                                aka John Kenneth Graham,
                           aka John Kenneth Jackson, Appellant

                                                v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 64890, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM                 OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: July 13, 2010

Do Not Publish